Citation Nr: 1229736	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  00-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active naval service from April 1945 to May 1946.  

The Veteran died on August [redacted], 1972.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In connection with this appeal the appellant testified at a hearing before a Veterans Law Judge at the RO in July 2000.  A transcript of the hearing is associated with the claims file. 

This case has been previously before the Board several times.  In a July 2007 decision, the Board denied the claim currently on appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court issued a decision vacating the Board's July 2007 decision and remanded the case back to the Board for action consistent with the Secretary's brief.  The Board remanded the decision in June 2010 and September 2011 for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).





REMAND

The Board finds that additional development is required before the appellant's claim on appeal is decided.

As noted above, the appellant testified at a hearing before a Veterans Law Judge in July 2000.  However, the judge that presided over the hearing is no longer with the Board.  In July 2012, the appellant was sent a letter asking her whether she would like the chance to appear before a current member of the Board before a decision is rendered with regard to her appeal.  In an August 2012 response, the appellant requested that she be afforded a new hearing at the RO before a current member of the Board.  A review of the record shows that the appellant has not been afforded the requested hearing. 

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011). 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

The appellant should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of her appeal.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



